DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim s 1-3,5-13, 15-16 and 18-20 are  is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 7,244,501 to Raghavendran et al., (hereinafter “Ragjavendran”), in combination with either one of EP 0408098 to T&N Technology Limited, (hereinafter “T&N”), US 5,384,188 to Lebold et al., (hereinafter “Lebold), EP 1,897,683 to GRUPO IND CATENSA, (hereinafter “Cantesia”) or US patent 5,952248 to Horton, (hereinafter “Horton”), or Expandable Flake Graphite, Asbury Carbons, (hereinafter “Ashbury”) and US PGPub 2013/0244528 to Lowery, (hereinafter “Lowery”).
The rejection stands as per reasons of record. 

The plurality of reinforcing fibers suitable for Raghavendran’s invention include glass fibers.  See, for example, col. 3, lines 29-37.
The thermoplastic material may be a polyolefin thermoplastic material such as polyethylene, polypropylene, etc. as per col. 3, lines 61 - 63. 
 Ragjavendran expressly discloses porosity of 30 to 80 % which correspond to the claimed limitation. See, for example, col.2, lines 50-56.
Raghavendran further expressly discloses skin layers applied to the porous layer.  See figures. 
The porous core is disclosed throughout the entire disclosure of Raghavendran as flame retardant material, yet the flame retardant are not included, especially halogenated flame retardant.  

Ragjavendran further expressly states that the articles of its invention may be used anywhere where sandwich structures, thermoplastic sheets or FRP are used. (Col. 6, lines 19-35). Clearly, automotive articles are commonly made of such materials, making use of materials for automotive articlaes at least obvious. Lowery, for example, expressly discloses that composite reinforces thermoplastic sheets are commonly used for vehicle, including an interior component for a train, marine vehicle, automobile, or aircraft. Thus, use of composite materials of Ragjavendran for automotive articles would have been obvious with reasonable expectation of success.
Raghavendran does not disclose addition of expandable graphite (EG) particles.
Each one of T&N, Lebold, Cantesia, Horton discloses that addition of expandable graphite to the fiber based composite materials (alone or in combination with another lofting agent  such as clay, etc.,) such as the graphite is substantially homogeneously dispersed in the fiber matrix,  
See also Ashbury disclosing expandable graphites (EG) as functional filler exhibiting variety of properties, including known intumescent behavior.  Ashbury also discloses expansion of EG as a function of temperature.   Ashbury further discloses that commercially available EG may be of a variety of particle sizes. .  Ashbury also discloses expansion of EG as a function of temperature.  Therefore, utilizing EG with particle size corresponding to the particle size of the thermoplastic material would have been obvious as thermoplastic materials are known to be of similar sizes to the EG and also in view of desired expansion of the EG.

EG by its inherent properties is a material that comprises a layered sheet structure held together through covalent bonding or electrostatic interactions between sheets of the layered sheet structure.  See, for example, Ashbury. 
Therefore, addition of expandable graphite to compositions of Ashbury would have been obvious to achieve thermoplastic composite articles with significantly improved flame retardant properties. 
Once EG particles are added to the composition of Ragjavendran as per teachings of the secondary references, the composite materials of Ragjavendran as modified by the teachings of the secondary references become substantially identical to the materials ad disclosed in the instant specification and made from substantially identical starting materials (glass fibers, polypropylene and EG particles) by the method that is substantially similar to the method disclosed in the instant application. Such modified materials of Ragjavendran are reasonable expected to exhibit all the properties as claimed as being substantially identical to the materials of the 
With respect to the limitations of claims “wherein the expandable graphite material lofts, under infrared heating conditions, at a loft temperature that is 20 degrees Celsius or higher than a melting point temperature of the thermoplastic material in the porous core layer”  this limitation is believed to be an inherent limitation of majority of commercially available EG particles/majority of the polymers listed as suitable as  composite materials of Raghavendran.
As evident from Ashbury Carbons and also from figure 1 of Lebod, no substantial expansion occurs at tempeartures below 200 C, with any appreciable expansion (loft) occurring at temperatures way above 250-300 C.  Thus, the loft temperatures of common EG  material is above 200 C.  Among thermoplastic materials, Raghavendran discloses polymers such as polyethylene, polypropylene, polystyrene, acrylonitrylstyrene, butadiene, 
polyvinyl chloride, polyarylene ethers and other polymers.  Such polymers exhibit melting/softening point significantly below 200 C, thus the embodiments in which the expandable graphite material lofts, under 
While disclosing flame retardant composite materials that contain no halogenated flame retardant, Raghavendran, does not disclose addition of any other flame retardants.
Lowery discloses that phosphorus-containing flame retardants can be preferred in certain applications for regulatory reasons, for example organic phosphates.

The invention as claimed, therefore, would have been obvious from the combined disclosure of the cited references as per discussion above.

Response to Arguments
Applicant's arguments filed 10-6-2021 have been fully considered but they are not persuasive. The applicants argue that the Office improperly characterizes what Raghavendran actually teaches and that the focus of Raghavendran is to use a specific skin layer to enhance at least one of the flame, smoke, heat release and gaseous emissions characteristics of the porous fiber-reinforced thermoplastic sheet.  The applicants state that “If the skilled person is seeking to enhance or alter flame retardancy in Raghavendran by combining Raghavendran with some other art, there is express motivation provided in Raghavendran to focus on the skin layer and not on any materials of a core layer.”  Thus, according to the applicants arguments  “the Office has not demonstrated a clear and unequivocal 
The examiner disagrees.   Raghavendran does teach the use a specific skin layer to enhance at least one of the flame, smoke, heat release and gaseous emissions characteristics of the porous fiber-reinforced thermoplastic sheet.  However, that does not mean that further improvements in flame retardancy cannot be achieved by further modification of the invention Raghavendran.  By applicants’ logic no further improvements in a given property of a product can be ever once that given property of the product is improved by a different solution.
The examiner, however, is of the opinion that there is nothing inconsistent with inclusion yet another known intumescent agent in the core of the material disclosed by Raghavendran to further improve certain characteristics of the final product.

The applicants sate that T&N appears to use swollen graphite with a very low bulk density. Para. No. 14 only states that heat-expandable graphite was a commercially available product prepared electrolytically from natural crystalline flake graphite of 85 per cent carbon content, 15 per cent ash with a bulk density was 560 kg/m3. There is no mention that any expandable graphite would be present in any voids or open space in any article described in T&N.   
However, the reference expressly describes on page 2, lines 19-24 what is  “Heat-expandable (or “heat-exfoliable”)” graphite used in the invention and the description provided by the reference fully correspond to the claimed EG.   
The applicants state that “Considering the combination of Raghavendran and T&N, the person having ordinary skill in the art might be motivated to include swollen graphite flake in Raghavendran's skin layers. The resulting material combination is not the same as what is specified in amended claim 1.”

With respect to the arguments regarding lack of expressed disclosure by T&N of expandable graphite being present in any voids or open space, it is noted that all of the secondary references (except Lowery) were used for their teachings of known properties of EG and their suitability to be used in composite materials based of fibrous matrix.  
Presence of such solid particulate materials in the pores of the composite porous material of Raghavendran is expected (once EG is added to the composite materials of Raghavendran) based on the method of production of the material of Raghavendran (such as wet-laid paper making process).  It is not particular important whether or not any of the secondary references discloses where the EG is specifically present in the fiber based matrix, but in case of T&N, it is reasonable believed that  EG is in the void based on the production method of the composite material of T&A.   However, EG is expected to expand regardless of the exact location of EG within the fibrous based matrix, and when added to composite 


With respect to Lebold's, the applicants that  “There is no mention that any expandable graphite would be present in any voids, and the very cast molding process used in Lebold would likely result in little or zero porosity.”  
The teachings of  Lebold were, as the teachings of any secondary references, relied upon for their teachings of known properties of EG and their suitability to be used in composite materials based of fibrous matrix.    As discussed above, EG is expected to expand regardless of the exact location of EG within the fibrous based matrix, and when added to composite materials of Raghavendran, as discussed above, it is expected to be present in the voids. It is further noted that Lebold discloses that mats are typically of 0.3 to 0.8 g/cm3 density, which is characteristic of porous mats based on the composition of the mates.
 The applicants state that “Grupo describes a felt to which expandable graphite has been added on the surface as a surface coating 
The disclosure of Goupo (EP 1,897,683 referred to by the examiner as “Cantesia”) is mischaracterized by the applicants.  Nowhere in the reference such addition of EG to the surface is disclosed.  The reference discloses materials that contain 10-25 % EG, 20-45 % binder, remained textile fibers.  The material is further referred to as “felt” which could be coated with a coating.  Moreover, the references expressly states that application of heat “provokes the increase in the size of the expandable graphite, thus occupying the space between the fibers until they create a heat resistant layer, and whose growth is oriented to ward the heat source. The effect is particularly visible in the surface of a felt part, thus creating a surface layer of graphite, which prevents the entrance of the flame and the upon expansion after the heat is applied a layer of expanded graphite is formed. 
Thus the applicant completely misrepresented the disclosure of Groupo and the combination of the references is proper and results in the claimed invention as per discussion above. 
With respect to Horton the applicants argue that the reference “secures expandable particles at randomly spaced apart intervals to individual fiber strands. The expandable particles are specifically stated to be bonded to individual fiber strands. Particles that are bonded cannot properly be considered the same as non-covalently bonded expandable graphite materials homogeneously dispersed in void space of open celled structures of the porous core layer. “
As disclosed by Horton, the particles of EG are bonded to the fibers by latex, i.e, by a physical adhesive force and not by a chemical covalent bonding (which has a very defined meaning in the art of chemistry). 
With respect to Asbury, the applicants state that the reference “merely describes expandable flake graphite that has been expanded by inserting materials between graphene layers. This disclosure by itself does 
As discussed above,  the teachings of any secondary references, relied upon for their teachings of known properties of EG and their suitability to be used in composite materials based of fibrous matrix.      When combined with composite materials of Raghavendran it properly results in the claimed invention.
The Lowery reference was relied upon for its teaching of phosphorous containing flame retardants and not for disclosure of EG.
The applicants concentrated on the disclosure of each reference alone and the differences between the claimed invention and the disclosure of each reference, rather than on the combined teachings of Raghavendran and the secondary references.   Such analysis of references is improper. 
Therefore, the invention is still considered to be unpatetable over the combined disclosures of the cited references as per discussion above. 
Allowable Subject Matter
Claim 17 is allowed as per reason set forth in the [previous office actions. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA S ZEMEL whose telephone number is (571)272-0577. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 
/IRINA S ZEMEL/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        
IRINA SOPHIA ZEMEL
Primary Examiner
Art Unit 1765



ISZ